DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 2-11, 13, 19, 23-27, and 30-31 is/are pending.  Claim(s) 2-11, 19, 23, 25-26, and 30-31 is/are withdrawn.  Claim(s) 1, 12, 14-18, 20-22, and 28-29 is/are canceled.
Election/Restrictions
New claim 31 is a product claim and is therefore considered to be part of Group I.  
New claim 31 specifies the location in which the gap may become present, but as currently worded does not have a gap.  Therefore, as currently worded claim 31 is not directed specifically to any of the species 1-3.  

Applicant's election with traverse of Group II and Species 3 in the reply filed on 3/15/2021 is acknowledged.  The traversal is on the ground(s) that see arguments and responses below.  This is not found persuasive because see arguments and responses below.
Applicant's Response on 3/15/2021 is considered such that the listed Group II is as in the 1/13/2021 Requirement for Restriction, claims 13 and 24-27, rather than the claims 13 and 24-37 as listed by Applicant, since claims 31-37 were not previously present and claims 32-37 are not currently present.  
Applicant argues that there is no comment on a lack of unity of invention with respect to the ring claims and the band claims within each group.  The Examiner notes the unity of invention requires a common feature across all group members (here, Groups I and II).  The features argued by the Applicant were not addressed because they are not common to all group members.  The features common to all groups were listed in the 1/13/2021 Requirement for Restriction (a central curve portion, first and second lateral portion, and a circumferential gap in the first or second lateral portion).  The features in common do not make a contribution over the prior art per the citation of Carpentier in the 1/13/2021 Requirement for Restriction.  
Applicant argues that Carpentier does not teach a method of forming a gap in a complete ring.  As noted supra it is the feature(s) common to all groups that does not make a contribution over the prior art.  Here, one group is methods and the other group is products.  As such, there can be no method steps in common as both groups are not methods.  Therefore, this argument is not persuasive.  
With respect to placement of the Carpentier device, the device is capable of being placed with the gaps between segments as claimed.  Therefore, these arguments are not persuasive.  
With respect to the removable portion arguments, this feature is not common among the product and the method groups.
Applicant argues that claims 2, 13, and 13 have unity of invention and that claims 19 and 23-24 have unity of invention because each is a process specially adapted for the manufacture of the said product.  However, this statement does not negate the fact that the technical feature that is the same among the groups is not a special technical feature because it fails to make a contribution over the prior art (PCT Rules 13.1 and 13.2, requires the same or corresponding special technical feature).  Page 2 of the 1/13/2021 Requirement for Restriction indicates 37 CFR 1.475(a) requires "the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art".  As this is not the case here, unity is lacking.  

Claims 2-11, 19, 23, 25-26, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I and Species 1-2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the aortic mitral curtain".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an aortic mitral curtain”, in the first instance in a claim chain.
Claims 13 and 24
Claims 13 and 24 each recites the limitation "the region" “of the middle scallop”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a region” “of a middle scallop”, in the first instance of each term in a claim chain.
Claims 13 and 24 each recites the limitation "the first end of the central curved portion".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a first end of the central curved portion”, in the first instance in a claim chain.
Claim 13 recites the limitation "the first end of the base portion".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a first end of the base portion”.
Claims 13 and 24 each recites the limitation "the anteriolateral commissure".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an anteriolateral commissure”, in the first instance in a claim chain.
Claims 13 and 24 each recites the limitation "the second end of the central curved portion".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a second end of the central curved portion”, in the first instance in a claim chain.
Claim 13 recites the limitation "the second end of the base portion".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination 
Claims 13 and 24 each recites the limitation "the posteriomedial commissure".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a posteriomedial commissure”, in the first instance in a claim chain.
Claim 27 recites “a gap” twice.  In both instances it is unclear if this is the same or a different gap than introduced in claim 24.  In the second instance it is additionally unclear if it is the second instance is that introduced earlier in claim 27.  For purposes of examination, this language is considered “the gap” in each instance. 
Claim 27 recites “a mitral valve”.  It is unclear if this is the mitral valve introduced in claim 24 or a different mitral valve.  For purposes of examination the Examiner considers this language to be “the mitral valve”. 
Claim 27 recites the limitation "the circumflex branch of the left coronary artery".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a circumflex branch of the left coronary artery”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 24, and 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Adams (US 2016/0361170 A1) in view of Loch, et al (Loch) (US 6,174,332).
Regarding Claim 13, Adams teaches a method of preparing a prosthetic ring for repair of a mitral valve (e.g. abstract, Figure 2), comprising:
wherein the prosthetic ring occupies at least a part of a shape having: 
a substantially straight base portion (e.g. annotated Figure 2 below), configured to align with the aortic mitral curtain (e.g. Figure 2); 
a central curved portion, arranged opposite the base portion (e.g. annotated Figure 2 below), configured to align with the posterior leaflet of the mitral valve in the region of the middle scallop (e.g. Figure 2); 
a first lateral curved portion, located between the first end of the central curved portion and the first end of the base portion (e.g. annotated Figure 2 below), configured to align with the anterolateral commissure of the mitral valve (e.g. Figure 2); 
a second lateral curved portion, located between the second end of the central curved portion and the second end of the base portion (e.g. annotated Figure 2 below), configured to align with the posteriomedial commissure of the mitral valve (e.g. Figure 2). 

	Adams teaches the shape of a continuous ring along with that of the cited embodiment (e.g. Figure 3C, [0046]) and the portion that is not present in the cited embodiment (dashed lines).  However, Adams does not specifically teach how the cited discontinuous embodiment’s gap is created.  
	Therefore, Adams discloses the invention substantially as claimed but fails to teach removing a portion of the ring and the removing the portion of the ring provides a gap in the circumference of the ring formed in the first lateral curved portion or the second lateral curved portion. 
	Loch teaches a method of creating a gap in a continuous annuloplasty ring in order to create a discontinuous annuloplasty ring (e.g. Figure 2, column 3, lines 26-32).
	Loch and Adams are concerned with the same field of endeavor as the claimed invention, namely discontinuous annuloplasty devices. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams such that the device is made using a step of removing a portion of a continuous ring to form the discontinuous ring as taught by Loch in order to provide a custom sized device for the patient at hand’s anatomy (e.g. Loch, column 2, lines 48-56).
 removing the portion of the ring provides a gap in the circumference of the ring formed in the first lateral curved portion or the second lateral curved portion (e.g. Adams, annotated Figure 2 below, in the first lateral curved portion).

    PNG
    media_image1.png
    598
    671
    media_image1.png
    Greyscale

Annotated Figure 2, Adams


Regarding Claim 24, the combination of Adams and Loch teaches the limitations of claim 24 as discussed supra for claim 13, where the prosthetic band here is the prosthetic ring of claim 13.  
Regarding Claim 27, removing the portion of the band providing the gap in the band comprises


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/23/2021